No. 12439

         I N THE SUPREME COURT OF THE STATE O MONTANA
                                             F

                                          1973



THE STATE OF MONTANA,

                                P l a i n t i f f and Respondent,

         -vs   -
TAWRENCE KAZOR NANOFF,

                                Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t C o u r t of t h e E i g h t h J u d i c i a l D i s t r i c t ,
                      Honorable R. J . Nelson, J u d g e p r e s i d i n g .

Counsel o f Record:

    For Appellant :

               B e r g e r , Anderson, S i n c l a i r and Murphy, B i l l t n g s ,
                Montana.
               Arnold A . B e r g e r a r g u e d , B i l l i n g s , Montana.

    F o r Respondent :

               Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , H e l e n a ,
                Montana.
                     .
               J. C Weingartner argued, A s s i s t a n t Attorney General,
                Helena, Montana.
               J. Fred Bourdeau, County A t t o r n e y , G r e a t F a l l s ,
                Montana    .

                                                    Submitted:           A p r i l 26, 1973

                                                        Decided : -
                                                                      RAY - 9 1913
Filed:    MAY - 5 i3;"i    -I
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

        T h i s i s an a p p e a l from a p o s t - t r i a l o r d e r of t h e d i s t r i c t
c o u r t of Cascade County r e f u s i n g t o r e t u r n i t e m s of p e r s o n a l
p r o p e r t y owned by d e f e n d a n t .
        Defendant Lawrence Kazor Nanoff was c o n v i c t e d of t h e crime
of r e c e i v i n g s t o l e n p r o p e r t y ,   That c o n v i c t i o n was made p o s s i b l e
by t h e i n t r o d u c t i o n of v a r i o u s items s e i z e d under a s e a r c h w a r r a n t
i s s u e d by t h e d i s t r i c t c o u r t .     Among t h e items s e i z e d were s t e r e o
equipment, t e l e v i s i o n s e t s , and a number of guns and ammunition,
some o f which had been s t o l e n ,                 Also s e i z e d were some guns and
ammunition which had n o t been s t o l e n , b u t belonged t o defendant.
The c o n v i c t i o n was appealed t o t h i s Court and r e v e r s e d on t h e
b a s i s of a f a u l t y search warrant.                 S t a t e v , Nanoff,       - t.
                                                                                        Mon                   9


502 P,2d 1138, 29 %.Rep,                     908.
        Defendant had been c o n v i c t e d of a p r e v i o u s f e l o n y , f i r s t
degree burglary.               He was sentenced t o two y e a r s imprisonment i n t h e
Montana s t a t e p r i s o n .         He was p a r o l e d on March 1 5 , 1950 and h i s
s e n t e n c e e x p i r e d August 1 5 , 1950,
        A f t e r d e f e n d a n t ' s convicti.on was r e v e r s e d and s u b s e q u e n t l y
d i s m i s s e d , h e moved t h e d i s t r i c t c o u r t under s e c t i o n 95-715,
R,C,M, 1947, t o r e t u r n t o him a l l h i s p e r s o n a l p r o p e r t y ; n o t i n -
c l u d i n g a n y t h i n g proved t o have been s t o l e n ,             This p e r s o n a l p r o p e r t y
i n c l u d e d guns, ammunition, camera, r a d i o , c a s s e t t e t a p e r e c o r d e r
and an 8 t r a c k s t e r e o s e t .          The d i s t r i c t c o u r t r e f u s e d t o r e t u r n
d e f e n d a n t ' s own p e r s o n a l guns and ammunition based on T i t l e 18,

U.S.C.App,         5 1202, which p r o h i b i t s c o n v i c t e d f e l o n s from p o s s e s s i n g ,
receiving, o r transporting i n i n t e r s t a t e o r affecting i n t e r s t a t e
commerce, any f i r e a r m .            The d i s t r i c t c o u r t o f f e r e d defendant two
alternatives:             (1) t h a t defendant a s s i g n and d e l i v e r t h e guns t o
h i s a t t o r n e y w i t h t h e u n d e r s t a n d i n g t h a t t h e y n o t be r e t u r n e d t o
d e f e n d a n t ; o r (2) t h a t defendant ask t h e c o u r t t o s e l l t h e i t e m s
and have t h e proceeds t u r n e d over t o d e f e n d a n t ,
        Defendant a p p e a l s t h i s o r d e r of t h e d i s t r i c t c o u r t a s k i n g
t h a t both o p t i o n s b e s t r i c k e n and t h e weapons r e t u r n e d t o him.
        The only i s s u e on t h i s appeal i s whether T i t l e 18, U.S.C.
App. $1202 p r o h i b i t s a p p e l l a n t from owning f i r e a r m s .             Section
1202(a) r e a d s i n p e r t i n e n t p a r t :
        1I
         Any person who----
        "(1) h a s been convicted by a c o u r t of t h e Un.ited
        S t a t e s o r of a S t a t e o r any p o l i t i c a l s u b d i v i s i o n
        t h e r e o f of a f e l o n y , o r  ***
        11
          and who r e c e i v e s , p o s s e s s e s , o r t r a n s p o r t s i n
        commerce o r a f f e c t i n g commerce, a f t e r t h e d a t e of
        enactment of t h i s Act, any f i r e a r m s h a l l be f i n e d
        n o t more than $10,000 o r imprisoned f o r n o t mare than
        two y e a r s , o r both."
        The d e c i s i o n o f t h e d i s t r i c t c o u r t , based upon t h e above
quoted s t a t u t e was c e n t e r e d on t h e f a c t a p p e l l a n t was a convicted
felon.        There was no evidence t h a t a p p e l l a n t was i n any way
a f f e c t i n g commerce by h i s possession o f t h e s e guns.
        S e c t i o n 1202 h a s been i n t e r p r e t e d by t h e United S t a t e s
Supreme Court i n United S t a t e s v , Denneth Bass, 404 U , S , 3 3 6 ,
92 S.Ct, 515, 30 L ed 2d 488, 491,497,498, decided December 20,
1971.        The f a c t summation by t h e Court i s c o n c i s e and p e r t i n e n t :
        rI
          The evidence showed t h a t d e f e n d a n t , who had pre-
        v i o u s l y been convicted of a f e l o n y i n New York S t a t e ,
        possessed on s e p a r a t e occasions a p i s t o l and then a
        shotgun. There was no a l l e g a t i o n i n t h e indictment
        and no attempt by t h e p r o s e c u t i o n t o show t h a t e i t h e r
        f i r e a r m had been possessed ' i n commerce o r a f f e c t i n g
        commercef. The Government proceeded on t h e assumption
        t h a t $ 1 2 0 2 ( a ) ( l ) banned a l l p o s s e s s i o n s and r e c e i p t s
        of f i r e a r m s by convicted f e l o n s , and t h a t no connection
        w i t h i n t e r s t a t e commerce had t o be demonstrated i n
        individual cases. "
        The Court r u l e d t h a t t h e t ~ o r d s"in commerce o r a f f e c t i n g
commerce" a r e in-tended t o modify t h e t h r e e words "receives",
1r
                    o r l l t r a n s p o r t s l r . I t then went on t o f i n d t h e r e was
an ambiguity i n t h e s t a t u t e and t h a t when t h e r e a r e two i n t e r -
p r e t a t i o n s t h e Court w i l l adopt t h e one most f a v o r a b l e t o t h e
defendant :
        I I Thus, where t h e r e i s ambiguity i n a c r i m i n a l s t a t u t e ,
        doubts a r e r e s o l v e d i n favor of t h e defendant, Here,
        w e conclude t h a t Congress h a s n o t I p l a i n l y and unmistakably,                t
        United S t a t e s v, Gradwell, 243 U 476, 4 8 5 , 61 L Ed
                                              S
        857, 864, 37 S C t 487, made i t a f e d e r a l crime f o r
        a convicted f e l o n simply t o possess a gun a b s e n t
        some demonstrated nexus w i t h i n t e r s t a t e c o m ~ e r c eI.I
        The Court then commented on t h e F e d e r a l - S t a t e balance and
i t s d e s i r e t o p r e s e r v e t h e same,       I t emphasized t h a t i f t h e s t a t e s
wanted t o pass l e g i s l a t i o n making possessi.on of a f i r e a r m a crime
by a p a r t i c u l a r c l a s s of persons, they were f r e e t o do s o ; however,
t h e Congress had n o t done so i n § 1202.                       Again, i n ->
                                                                               Bass           t h e Court
said :
        "Absent a c l e a r e r statement of i n t e n t i o n from
        Congress than i s p r e s e n t h e r e , w e do n o t i n t e r p r e t
        5 1202(a) t o reach t h e I mere p o s s e s s i o n ' of f i r e -
        arms, 1 l
        Based upon t h i s c l e a r mandate by t h e United S t a t e s Supreme
Court, we can f i n d no a u t h o r i t y t o uphold t h e s t a t e ' s p o s i t i o n .
I n i t s b r i e f t h e s t a t e d i d n o t attempt t o support t h e a c t i o n of
t h e d i s t r i c t c o u r t based on any f e d e r a l law,             Instead the s t a t e
argues t h ~ s i n c e a p p e l l a n t i s a convicted f e l o n and h a s never
             t
been pardoned, t h a t h e h a s l o s t h i s r i g h t t o own a g ~ m . T h i s
Court does n o t s e e how t h a t argument a p p l i e s where, a s h e r e , t h e
s t a t e went i n t o a p p e l l a n t ' s home on a f a u l t y search warrant and
without a u t h o r i t y took personal. p r o p e r t y belonging t o a p p e l l a n t ,
The s t a t e contends i t does n o t have t o r e t u r n t h e p e r s o n a l p r o p e r t y
because a p p e l l a n t twenty y e a r s ago was convicted of a f e l o n y ,
N e i t h e r t h e reasoning of t h e s t a t e nor t h e a c t i o n taken by t h e
d i . s t r i c t c o u r t i s supported by t h e law,
        W e t h e r e f o r e o r d e r t h a t t h e cause be remanded t o t h e d i s t r i c t

c o u r t s o t h a t a l l of a p p e l l a n t ' s p e r s o n a l p r o p e r t y now i n p o s s e s s i o n
of t h e c o u r t be r e t u r n e d t o a p p e l l a n t a s provided i n s e c t i o n
95-715, R . C . N .     1947,
/ /                           -
                  'chief Justice
                                   -




\*
     -t.   -   __-+.
                 ,Associate       Justices.